Citation Nr: 1144733	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-28 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of service connection for a gastrointestinal disorder, to include Crohn's Disease and ulcerative colitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hypertrophy of the prostate.

4.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial compensable evaluation for status post left inguinal hernioplasty.

6.  Entitlement to an initial compensable evaluation for status post right inguinal hernioplasty.

7.  Entitlement to service connection for a lumbar spine disorder.

8.  Entitlement to service connection for a cervical spine disorder.

9.  Entitlement to service connection for a bilateral hand disorder (claimed as arthritis and numbness of both hands).

10.  Entitlement to service connection for a bilateral leg disorder (claimed as arthritis of the legs).

11.  Entitlement to service connection for a skin condition (claimed as a skin rash).

12.  Entitlement to an initial compensable evaluation for hemorrhoids.

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from July 1944 to August 1946 and from July 1947 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied all of the above issues.  The Veteran timely appealed those issues.

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011; a transcript of that hearing is associated with the claims file.  That hearing addressed the claims of service connection for hypertension, hypertrophy of the prostate, psychiatric and gastrointestinal disorders, as well as the increased evaluation claims for the Veteran's bilateral inguinal hernioplasty.

Initially, the Board notes that the record does not contain a substantive appeal, VA Form 9, as to the issues of hypertension, psychiatric, and prostate disorders.  However, such issues were certified to the Board in a VA Form 8 in October 2010 and the undersigned Veterans Law Judge accepted testimony as to those issues at the May 2011 hearing.  Accordingly, even in the absence of a timely substantive appeal, the Board is free to waive the timeliness requirement and assume jurisdiction of those issues.  See Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the failure to file a timely substantive appeal is not jurisdictional and may be waived by the Board); see also Beryle v. Brown, 9 Vet. App. 24, 28 (1996). 

Additionally, it is noted that a July 1983 rating action granted initial noncompensable ratings for hemorrhoids and status post left and right inguinal herniorrhaphy.  That decision also denied claims of service connection for arthritis of the hands and legs, a low back disorder, a neck disorder, hypertension, a skin disorder, and a bilateral hand disorder characterized as carpal tunnel syndrome.  The Veteran submitted an August 1983 statement that should be construed as a notice of disagreement with respect to the July 1983 rating decision.  Accordingly, the hypertension claim is not considered a claim to reopen.

Additionally, the Board has recharacterized the Veteran's claim of service connection for Crohn's Disease as one of service connection for a gastrointestinal disorder to include Crohn's Disease and ulcerative colitis.  The Veteran was initially denied service connection for colitis in a September 1998 rating decision.  This was subsequently readjudicated in a September 2001 rating decision as a claim of service connection for Crohn's Disease.  In light of the difficulty in distinguishing ulcerative colitis from Crohn's Disease, and as the symptomatology associated with the two disorders appears to be very similar in nature, the Board has recharacterized the claim as noted above, in order to more accurately reflects the Veteran's claim and the facts of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board has also taken jurisdiction over a claim of entitlement to TDIU, as a claim for TDIU is part and parcel of a claim for increased evaluation.  See Rice v. Shinseki, 23 Vet. App. 447 (2009).

The issues of entitlement to a pension, as well as entitlement to service connection for a shoulder disorder, bilateral hearing loss and an eye disorder, to include whether new and material evidence has been received in order to reopen a claim for loss of vision, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board considers the claim of service connection for a gastrointestinal disorder to be reopened.  That claim, as well as the other claims noted on the title page, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  September 1998 and September 2002 rating decisions, which denied service connection for Crohn's Disease and colitis, respectively, are final.

2.  The evidence received since the last final decisions is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for a gastrointestinal disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for a gastrointestinal disorder, to include Crohn's Disease and ulcerative colitis, is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

As the instant decision reopens the claim of service connection for a gastrointestinal disorder, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, a September 1998 rating decision denied service connection for colitis and a September 2002 rating decision denied service connection for Crohn's Disease.  The Veteran was appropriately notified of those denials, and no notice of disagreement was received within one year of such notifications.  Accordingly, the September 1998 and September 2002 rating decisions are considered final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The September 1998 rating action denied service connection for colitis because, even though the record contained lay statements attesting to his stomach difficulties, the evidence failed to show any treatment in service and the Veteran did not report gastrointestinal difficulties upon retirement.

September 2002 rating decision denied service connection for a gastrointestinal disorder because there was no evidence linking the claimed disorder to any incident during military service and there was no evidence of a chronic gastrointestinal disorder during military service.  Thus, in order to reopen service connection in this case, the evidence received since the final rating decisions should relate to such facts.

Since September 2002, the Veteran submitted an October 2003 letter from a VA doctor, which in pertinent part stated that although the Veteran "was not diagnosed with [a gastrointestinal disorder] during his service, it is more likely than not that his [gastrointestinal disorder] dated back to when he was in the Navy."  The VA doctor particularly indicated that the Veteran's noted bouts of rectal bleeding in service were related to a gastrointestinal disorder (Crohn's Disease) and had been misdiagnosed as hemorrhoids in service.

The Board finds that the above constitutes new and material evidence, as it relates directly to whether the Veteran's gastrointestinal disorder began in or is related to military service.  Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's gastrointestinal disorder claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

New and material evidence having been received, the claim of service connection for a gastrointestinal disorder, to include Crohn's Disease and ulcerative colitis, is reopened, and to that extent only is the appeal granted.


REMAND

Initially, the Board notes that several of the issues listed on the title page were denied in a July 1983 rating decision, including the lumbar spine, cervical spine, bilateral hand, bilateral leg, and skin claims.  Additionally, service connection for hemorrhoids was granted, effective March 22, 1983, and assigned a noncompensable evaluation.

In an August 1983 statement, the Veteran stated that he wanted "to appeal at this time" and that he "disagree[d] with the decision that was made (through) this office."  The RO responded in a September 1983 letter that it was not accepting the Veteran's August 1983 statement as a notice of disagreement, as he did not specifically indicate what part he disagreed with.  

A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with the adjudicative decision of the agency of original jurisdiction (AOJ) and a desire to contest the result.  See 38 C.F.R. § 20.201 (2011) (emphasis added).  No special wording is required, but the notice of disagreement must be in terms which can be reasonably construed as disagreement with the determination and a desire for appellate review.  Id.  The United States Court of Appeals for Veterans Claims (Court) has described the notice of disagreement as the least burdensome of procedural requirements in veterans benefits law.  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).  

Here, it is extremely clear that the Veteran expressed disagreement with an adjudicative decision and indicated a desire to initiate appeal in the August 1983 statement.  Accordingly, the Board must construe that statement as a notice of disagreement for purposes of initiating the appeal process.  See 38 C.F.R. § 20.201; Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA has an obligation to liberally construe the pleadings of a claimant to discern all issues raised in the record); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (VA is required to construe all of a pro se Veteran's pleadings sympathetically); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).

Consequently, as no statement of the case has been issued with regard to the claims of service connection for lumbar spine, cervical spine, skin, and bilateral hand and leg disorders, as well as for the claim of entitlement to an increased initial evaluation of the Veteran's hemorrhoids, VA has a duty to issue a statement of the case on those issues so that he may complete an appeal by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, a remand of those issues is necessary for this purpose.  Additionally, although the hypertension claim has recently been adjudicated as a reopened claim, the July 1983 denial of service connection for that disability remains active and as such, this issue should be included in the statement of the case as well.

Regarding the other claims on appeal, the Veteran has indicated in several statements of record that he had treatment from 1970 through 1977 and from 1985 through 1993 at Oak Knoll Naval Hospital.  It does not appear that these records are in the claims file, nor does it appear that attempts have been made to obtain those records.  Thus, on remand, attempts to obtain those documents should be made.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2011).

Additionally, the Board finds that VA examinations should be afforded the Veteran for his increased evaluation for his bilateral hernioplasty and TDIU claims, as well as his service connection claims for psychiatric and gastrointestinal disorders.  

First, regarding the bilateral hernioplasty claims, the Veteran stated at his May 2011 hearing that he has pain at the surgical sites that is now beginning to bother him.  The Board construes these statements, in the light most favorable to the Veteran, to indicate worsening of his disabilities since his last examination in March 2004.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Accordingly, a new VA examination should be afforded the Veteran on remand in order to assess the current nature and severity of those disabilities.

In regard to the Veteran's psychiatric disability, the Board acknowledges a diagnosis of PTSD shown in the VA treatment records.  Several other psychiatric diagnoses are also shown in the record.  The Veteran stated at his hearing that during his long military career-most of which was spent on aircraft carriers-he witnessed several instances of a combat-like nature that made him fear for his life and safety.  He described one incident when emergency sirens went off when a airplane landed and caught fire, which made the ammunition on the airplane explode; the Veteran was forced to take shelter in a hatch during this episode, during which the hatch fell on and injured his hands and head.  The Veteran stated that he went to the infirmary for medical treatment, but due to other more serious injuries to other people, he was never treated.  The service treatment records do not demonstrate any treatment for an injury associated with the described hatch incident.  That notwithstanding, the Board finds that the evidence raises a reasonable possibility that the Veteran's psychiatric disorder, including any PTSD, may be related to military service, including raising the new regulations regarding fear of hostile military activity.  Accordingly, he should be afforded a VA examination for his psychiatric disorder on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board also acknowledges that the Veteran is diagnosed with a history of Crohn's Disease and was earlier diagnosed with ulcerative colitis in an August 1998 VA general medical examination.  At the Veteran's most recent VA gastrointestinal examination in August 2004, the VA examiner stated that the Crohn's Disease was not misdiagnosed as hemorrhoids during military service and that the evidence of record demonstrates that such disorder began after discharge from service.  That examiner's opinion, however, does not address any potential ulcerative colitis the Veteran may have had, whether Crohn's Disease was misdiagnosed as ulcerative colitis in 1998, or whether the Veteran's gastrointestinal problems involve two separate disorders or a single, inseparable disorder-and if so, which disorder is the proper diagnosis for the Veteran's condition.  In light of these deficiencies, the Board finds that a remand is necessary in order to clarify the VA examiner's opinion on these matters.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, the Veteran should be afforded a VA general medical examination in order to determine whether his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Such should be afforded the Veteran on remand.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Board further acknowledges that the Veteran was deemed incompetent to handle his funds in a June 2011 rating decision.  Moreover, he and his representative specifically expressed the difficulty he would have in reporting to examinations, particularly in due to his current medical condition and living situation.  In light of these circumstances, the Board has written the above in order to afford the Veteran an opportunity to possibly report for examinations or work with the RO/AMC in scheduling examinations that would be most beneficial to the Veteran in this case.  

The Board stresses significantly that the RO/AMC should work with the Veteran, his legal guardian, and his representative in scheduling examinations in light of his medical conditions and living circumstances, to include but not limited to, potentially sending VA examiners to his residence.

If, however, the Veteran cannot make any scheduled examinations-and all reasonable efforts have been made to afford him those examinations and such efforts have been documented in the claims file-the Board acknowledges that the Veteran and his representative have agreed to allow a claims file review in order to obtain the necessary opinions.  Such claims file review, while an option, should be considered only as last resort in this case.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Undertake all actions required by 38 C.F.R. § 19.26 (2011), including issuance of a statement of the case, so that the Veteran may have the opportunity to complete an appeal on his increased initial evaluation for hemorrhoids and service connection for lumbar spine, cervical spine, skin, hypertension, and bilateral hand and leg claims (if he so desires) by filing a timely substantive appeal.  Those claims are to be returned to the Board only if such a timely substantive appeal is received.

2.  Obtain any relevant VA treatment records from the Livermore and Palo Alto VA Medical Centers, or any other VA medical facilities that may have treated the Veteran since October 2009 and associate those documents with the claims file.

3.  Obtain any treatment records from the Oak Knoll Naval Hospital (Naval Hospital Oakland) pertaining to treatment of the Veteran since discharge from military service, and particularly for the periods from 1970 to 1977 and 1985 to 1993.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

4.  Ask the Veteran to identify any private treatment that he may have had for his claimed disorders since discharge from service and which is not already of record, including the private 24-hour care facility where he currently lives.  After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file.  If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

5.  Following the completion of the above to the extent possible, schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, to include dementia and adjustment disorder.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.  

The examiner is then asked to opine whether any diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent or greater probability) is due to military service.  In the case of PTSD, the examiner should additionally opine whether the Veteran's PTSD was the result of his fear of hostile military action, to include specifically the claimed incident with the airplane catching fire and the hatch injuring him.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination in order to determine whether the claimed gastrointestinal disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

After review of the claims file and examination of the Veteran, the examiner should identify all gastrointestinal disorders found, to include Crohn's Disease and ulcerative colitis.  The examiner is asked to specifically discuss whether the Veteran's symptomatology encompasses one or the other diagnosis, or whether both disorders are present simultaneously.  If both disorders are found, the examiner should explain whether there are separate and distinct symptoms referable to each, and if so, such symptoms should be identified.  

The examiner should then opine whether any gastrointestinal disorders found more likely, less likely or at least as likely as not (50 percent or greater probability) arose during active service or are medically related to active service.  The examiner should specifically discuss any treatment, or lack thereof, for these conditions in service or following discharge from military service, as well as the 2003 letter from the VA physician and the most recent VA examination in August 2004.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hernioplasty residuals.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  


The examiner should indicate all symptomatology associated with the Veteran's residuals of his right and left hernioplasty.  In so discussing, the examiner should specifically state, to the best of his or her ability, whether each hernia is:

(a) Small, reducible, or without true hernia protrusion;

(b) Not operated, but remediable;

(c) Postoperative recurrent, readily reducible and well supported by truss or belt;

(d) Small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible; or,

(e) Large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible when considered inoperable.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Schedule the Veteran for a VA general medical examination.  The examiner should review the claims file in conjunction with the examination, including the prior ordered examinations, and indicate that such review has occurred.  

Following a claims file review and examination, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, to include his hemorrhoids and bilateral hernioplasty, either alone, or together, are sufficient to preclude substantially gainful employment in light of his professional qualifications and employment history and without consideration of his age or any nonservice-connected disorders.  

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

9.  The RO/AMC should work with the Veteran, his legal guardian, and his representative in scheduling the above examinations, to include but not limited to, potentially sending VA examiners to his residence.

If, however, the Veteran cannot make any scheduled examinations-and the file documents that all reasonable efforts have been made to afford him those examinations- a claims file review must be conducted in lieu of each examination designated above in order to obtain the necessary opinions.  Such claims file review should be considered only as last resort in this case.  

10.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claims for increased initial evaluation of his bilateral hernioplasty and service connection for hypertension, hypertrophy of the prostate, gastrointestinal, and psychiatric, to include PTSD, disorders.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


